DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 6/23/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (20170175407) in view of Pelton (2251499).
Claim 3. Richardson discloses a method of using a modular panel adapted to be interconnected to other formwork panels to form stay-in-place concrete formwork to form an outward-facing wall panel of said formwork and having an outward facing substantially planar surface, wherein said modular panel has a plurality of projections (38 or 138 or similar in additional embodiments as noted at least at paragraphs 0003-0005) extending inwardly from said planar surface comprising:
assembling said stay-in-place concrete formwork (as noted in the figures and throughout the disclosure); 
installing rigid insulation against said projections (as noted at paragraph 0183-0184); 
pouring concrete into said formwork (as noted at least at paragraph 0005 and 0077-0079).  
Richardson does not expressly disclose said modular panel has a plurality of apertures substantially throughout said surface for receiving stucco through said apertures; and
applying stucco to an outside side of said planar surface so that said stucco embeds into said apertures.
However it is known in the art to have formwork panels with a plurality of apertures for receiving stucco applied thereto through said apertures so that the stucco embed into said apertures.  For example, Pelton discloses a method of using modular panel formwork panels to form stay-in-place concrete formwork to form an outward-facing wall panel of said formwork and having an outward facing substantially planar surface wherein said modular panel has a plurality of apertures substantially throughout said surface for receiving stucco though said apertures and applying stucco to an outside of the planar surface so that the stucco embed into the apertures (as noted at least at page 3 lines 15-25).  At the time the invention was filed it would have been obvious to one of ordinary skill in the art to known design options and modify the formwork panel of Richardson to have apertures for receiving stucco and to apply stucco to an outside of surface to achieve the predictable result of a panel with a finished outer surface that is securely attached to the panel and is structurally sound and resists separation (by the embedment in the apertures, as noted in Pelton).
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
Applicant’s argument that components 38 of Richardson are not for installing rigid insulation is not persuasive.  Firstly the claim does not require this,  the claim recites “installing rigid insulation against said projections”.  As noted above and below the elements 38 of Richardson have rigid insulation installed against them.  
Applicant’s argument that paragraph 0184 teaches a different configuration than claimed is not persuasive.  Richardson teaches that the insulation may be located longitudinally or transversely and at one side of the wall between the component 143 and a wall segment such as 127,129,227,229,327,427.  One of ordinary skill in the art upon reading this would understand the insulation could be positioned longitudinally along the formwork panel between 143 and 127 (for example), this would result in the insulation being positioned against the projections of the panel (particularly in instances where element 140 was not placed paragraph 0067-0069).  Accordingly, Richardson does disclose an embodiment including installing rigid insulation against said projections.
Applicant’s argument that Pelton fails to teach a modular panel having a plurality of apertures for receiving stucco through said apertures and applying stucco so that said stucco  embeds into said apertures is not persuasive.  The passages of Pelton as cited by applicant at page 9 of the remarks clearly state “stucco or plaster, which is troweled through the mesh and upon it”.  One of ordinary skill in the art, upon reading this passage of Pelton would understand that the stucco embeds into the apertures, where it is troweled through the mesh.  Accordingly applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635